DETAILED ACTION
The following Office action concerns Patent Application Number 16/570,941.  Claims 1-20 are pending in the application.  Claim 16 is withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed January 4, 2022 has been entered.
The previous rejection of claims 8, 14, 15, 17-20 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous grounds of rejection of claims 1-15 and 17-20 under 35 USC 102 or 103 over Baikerikar et al or Baikerikar in view of Felten and Dong et al are withdrawn in light of the applicant’s amendment.  
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15 and 17-20 are rejected under 35 U.S.C. § 112(b) because claim 15 is identical in scope to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15 and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Baikerikar et al (US 7,955,696) in view of Eckstein et al (US 2005/0217789).
Baikerikar et al teaches a composition for forming a conductive adhesive film comprising a curable adhesive (matrix) resin and conductive metal particles (col. 4, lines 32-38; col. 6, lines 6-35).  The metal particles include silver flake (col. 4, lines 42 and 62).  The metal particles include a range of shapes and sizes (col. 4, line 65 to col. 5, line 11).  A flake shape is shard-like as that term is used in the instant application.  The weight ratio of conductive metal particles to organic matrix includes 4:1, which equates to 80 % metal particles and 20 % by weight organic matrix material (col. 5, lines 40-44).  The composition has viscosity of 2,000 to 50,000 cp (col. 21, lines 10-15).

The resistance of the cured composition depends on the resistivity and the shape of the cured article [resistance = resistivity x length/(width x thickness)].  A person of ordinary skill in the art would reasonably expect the cured composition to be capable of achieving the claimed resistance because it has the claimed amount of conductive metal particles and it can be formed into a desired length/(width x thickness) to produce the claimed resistance.
Baikerikar et al does not teach that the photoinitiator and thermal initiator (catalyst) are used together.
However, Eckstein et al teaches an acrylic adhesive composition comprising both of a photoinitiator and a thermal initiator (par. 38).

Regarding claims 5 and 19, Baikerikar et al is silent with respect to the Shore D hardness of the cured composition.  However, the combination of teachings of Baikerikar and Eckstein has rendered obvious all the instantly claimed ingredients and amounts thereof.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed Shore D hardness to naturally arise in the cured composition.
Claim 13 is a statement of the intended use of the composition to form a resistor in a test device including a test probe and a measurement probe.  The composition of Baikerikar et al in view of Eckstein is capable of being cured to form a resistor as discussed above and the cured composition is capable of being used in a test device.
6 is rejected under 35 U.S.C. § 103 as being unpatentable over Baikerikar et al in view of Eckstein et al and Felten (US 3,877,950).
Baikerikar et al in view of Eckstein et al teaches a conductive adhesive composition as described above.  Baikerikar et al in view of Eckstein et al does not teach a viscosity of 72,000 to 78,000 cp.
However, Felten teaches a conductive paste having a preferred viscosity of 10,000 to 100,000 cp for printing (abstract; col. 3, lines 28-40).
Baikerikar et al teaches a conductive paste which is printed to form a conductive film (col. 6, line 8; col. 21, lines 7-10; abstract).  Felten teaches a conductive paste having a viscosity of 10,000 to 100,000 cp for printing (col. 3, lines 28-40).  A person of ordinary skill in the art would have been motivated to combine the viscosity of Felten with the composition of Baikerikar et al in view of Eckstein et al in order to obtain a conductive adhesive paste having a viscosity in a range for printing.
Claims 8, 14 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Baikerikar et al in view of Eckstein et al and Dong et al (US 2007/0193026).
Baikerikar et al in view of Eckstein et al teaches a conductive composition comprising silver flakes having a shard-like shape as described above.  Baikerikar et al in view of Eckstein et al does not teach that the silver flakes permit interlocking and stacking.
However, Dong et al teaches a conductive paste comprising silver flake particles (par. 29, 31).  The flake shape naturally assume an interlocking lamellar structure which provides electrical conductivity and improved bonding to other components of the composition (par. 31).  A lamellar structure is equivalent to particle stacking.  A person or ordinary skill in the art would have been motivated to combine the interlocking lamellar structure arising naturally for flake particles according to Dong et al with the conductive composition of Baikerikar et al in view of Eckstein et al in order to obtain improved electrical conductivity and bonding in the composition. 
Response to Arguments
The applicant argues that Baikerikar et al does not teach using a photoinitiator and thermal initiator together.  Baikerikar et al teaches both of a photoinitiator and a thermal initiator, although Baikerikar et al does not explicitly teach using them together.  However, Eckstein et al explicitly teaches that a photoinitiator and a thermal initiator are used together to cure an acrylic adhesive composition.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 22, 2022